Citation Nr: 0206303	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back pain with limitation of motion, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
October 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1997, a statement of the case was issued 
in February 1997, and a substantive appeal was received in 
April 1997.  The veteran testified at a personal hearing at 
the RO in January 1999.  

Although the veteran's appeal also originally included the 
issue of entitlement to an increased rating for bilateral 
varicose veins, in a January 1999 communication the veteran 
indicated that he was satisfied with the assignment of a 10 
percent rating for each leg by rating decision that same 
month.  This issue is therefore no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2001); AB v. Brown, 6 
Vet.App. 35, 39 (1993).  


FINDING OF FACT

The veteran's service-connected low back pain with limitation 
of motion is manifested by clinically demonstrated limitation 
of motion with additional functional loss due to pain which 
results in no more than moderate limitation of motion. 



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the veteran's service-connected low back 
pain with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7, 4.40, 4.45 and Code 5292 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
examination reports, VA outpatient treatment records, and 
private medical records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, and multiple 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected low back pain with 
limitation of motion warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected low back pain with limitation 
of motion has been rated by the RO under the provisions of 
Diagnostic Code 5292.  Under this regulatory provision, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating; severe limitation of motion warrants a 40 
percent rating.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's essential argument is that his service-
connected low back disability is manifested by pain which 
limits his daily activities.  At the January 1999 personal 
hearing, the veteran reported that he wears a back brace on a 
daily basis.  He further stated that he used a heating pad on 
a daily basis and took pain medication.  The Board finds the 
veteran's testimony to be credible and medical records do in 
fact show that pain is a significant feature of the low back 
disability.  

However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
rating in excess of the current 20 percent at this time.  
Various medical records show essentially moderate limitation 
of motion of the lumbar spine. VA examination in September 
1996 showed forward flexion to 90 degrees easily and 
extension to 40 degrees with little objective evidence of 
pain.  On VA examination in May 1997, flexion was reported to 
be to 72 degrees with pain during the last half of the 
movement, and extension was reported to be to 30 degrees with 
pain at the last half of this range.  In February 1998, 
flexion was reported to be to 60 degrees with extension to 15 
degrees.  However, on VA examination in September 1999, 
flexion was to 75 degrees with an occasional twinge of pain 
and hyperextension was to 30 degrees without pain or 
radiculopathy.  Lateral flexion was to 35 degrees bilaterally 
without pain, and rotation was to 30 degrees bilaterally 
without pain  or radiculopathy.  An x-ray of the lumbar spine 
was reported to be negative.  The pertinent diagnosis was 
lower back syndrome, with no degenerative joint disease or 
degenerative disc disease.  A November 1999 VA outpatient 
report revealed the following range of motion:  forward 
flexion to 60 degrees with some pain; extension 22 degrees 
with pain; right lateral flexion 15 degrees and; left lateral 
flexion to 20 degrees. 

The evidence shows some variability in the resulting 
limitation of motion over the past several years.  
Nevertheless, the Board views the findings to show 
essentially moderate limitation of motion of the lumbar spine 
even when consideration is given to additional functional 
loss due to pain.  Accordingly, the Board finds no basis for 
a rating in excess of 20 percent under Code 5292 at this 
time.  

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis of the lumbar spine to warrant 
application of Code 5289, nor is there evidence of , 
pronounced intervertebral disc syndrome to warrant 
application of Code 5293.  There is also no persuasive 
evidence of severe lumbosacral strain with associated 
symptomatology to warrant application of Diagnostic Code 
5295. 

The Board acknowledges the veteran's long-term complaints of 
pain with movement of his low back, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 202 (1995).  
Indeed, the May 1997 and September 1999 VA examiners did note 
that the veteran had pain during range of motion testing, and 
exhibited symptoms of decreased speed and endurance.  
However, there has been no persuasive showing of additional 
functional loss due to pain that would further limit motion 
so as to result in severe limitation of motion as required 
for a higher rating under Code 5292 or any other applicable 
Code.  The VA examination in September 1999 indicated that 
the veteran's gait was normal and muscle strength was 5/5 on 
a scale of 0-5.  Moreover, a November 1999 outpatient report 
found that the veteran moved about easily without any 
evidence of guarding.  

In sum, while the Board does not doubt that the veteran's low 
back problems are productive of impairment, the currently 
assigned 20 percent rating appears to contemplate the current 
degree of disability. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination.


ORDER

The appeal is denied.


		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

